Citation Nr: 0123725	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-01 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$8,197.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to May 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 decision of 
the Committee on Waivers and Compromises (Committee) of the 
Winston-Salem, North Carolina RO, which denied the veteran's 
request for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$8,197.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  By letter dated in September 1997, the veteran was 
notified that he had been awarded VA pension benefits from 
July 1, 1996, on the basis that his countable annual income 
did not exceed the maximum annual limit, and was informed 
that the rate of pension depended on annual income.  He was 
also advised that any changes in income must be promptly 
reported to VA and that all income from all sources must be 
reported.

3.  In 2000, the RO learned that the veteran had received 
Social Security disability benefits since 1999 that raised 
his countable income above the maximum annual rate.

4.  By a letter dated in July 2000, the RO notified the 
veteran that his pension benefits were retroactively reduced 
from May 1, 1999, on the basis that his countable income was 
actually more than what the RO was originally led to believe.  
This retroactive adjustment created an overpayment of $8,197.

5.  In September 2000, a financial status report was received 
from the veteran wherein he reported a monthly net income of 
$652 and monthly expenses of $635.

6.  The overpayment of $8,197 was not due to the veteran's 
fraud, misrepresentation or bad faith.

7.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits in the amount of $8,197; 
fault on the part of VA has not been shown.

8.  Recovery of the overpayment of improved pension benefits 
would to some extent deprive the veteran of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the veteran.

9.  Recovery of the overpayment would defeat the purpose of 
the benefit as the veteran is currently in receipt of monthly 
pension payments.

10.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation. 


CONCLUSION OF LAW

Recovery of an overpayment of nonservice-connected pension 
benefits in the amount of $8,197 would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran submitted a claim for VA 
benefits in June 1996.  By letter dated in June 1997, the 
veteran's private attorney indicated that the veteran had a 
pending claim for Social Security disability benefits.  A 
September 1997 report of contact notes that the veteran 
reported that he was not receiving any Social Security 
benefits yet.  He indicated that he would contact VA "as 
soon as [he] received" these benefits.

By letter dated in September 1997, the veteran was notified 
that he had been awarded VA pension benefits, effective July 
1, 1996, on the basis that his countable annual income did 
not exceed the maximum annual limit.  He was informed that 
the rate of pension depended on annual income.  Enclosed with 
the September 1997 award letter was VA Form 21-8768, advising 
the veteran that any changes in income must be promptly 
reported to VA and that all income from all sources must be 
reported.

In 2000, the RO received information indicating that the 
veteran had received Social Security disability benefits 
since 1999 that raised his countable income above the maximum 
annual rate.

By letter dated in July 2000, the veteran was notified that 
his pension benefits were adjusted from May 1, 1999 on the 
basis that his countable income was actually more than what 
the RO was originally led to believe.  He was notified in 
August 2000 that this retroactive adjustment created an 
overpayment in the amount of $8,197.

In September 2000, the veteran requested a waiver of recovery 
of the overpayment.  In support of his request for a waiver, 
the veteran forwarded a financial status report (FSR).  The 
report shows total monthly income of $652, including $456 
from Social Security benefits and $196 from VA pension.  The 
report also shows total monthly expenses of $635, including: 
$295 for rent or mortgage payment; $70 for food; $210 for 
utilities and heat; $35 for clothes and shoes; and $25 for 
toiletries and miscellaneous expenses.  He reported no assets 
and no debt.

In a notice of disagreement received by the RO in November 
2000, the veteran stated, "I certainly did not intend to 
create an overpayment.  I did not know that I had to report 
other income.  Otherwise, my income is so limited that I will 
suffer financial hardship i[f] my VA pension is witheld 
[sic]."

In February 2001, the veteran submitted a Notice of 
Ejectment, which indicates that he was evicted from his 
apartment in January 2001.

Analysis

The veteran seeks a waiver of recovery of an overpayment of 
nonservice-connected pension benefits.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  Although 
it is not stated specifically in the October 2000 Committee 
decision and the December 2000 Statement of the Case, the 
Committee apparently concluded that the facts in this case do 
not show the presence of fraud, misrepresentation, or bad 
faith.  The Board will accept that conclusion; as a result, 
the Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of the 
overpayment of nonservice-connected pension benefits is 
warranted on the basis of equity and good conscience pursuant 
to 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(a).

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the debt.  The 
veteran was informed by the RO in a September 1997 letter 
that his award of pension was based on countable annual 
income and that he must immediately report any changes in 
sources and amounts of income.  Furthermore, in September 
1997 the veteran indicated that he would contact VA as soon 
as he began receiving Social Security benefits.  However, he 
failed to report his 1999 Social Security award in a timely 
manner.  In fact, it was not until the RO learned of the 
award in 2000 that the veteran even acknowledged receiving 
Social Security benefits.  Thus, the veteran was clearly at 
fault in the creation of the overpayment.  As to whether 
there was any fault on the part of the VA that could be used 
to offset the veteran's fault, there is no indication of any 
fault on the part of the VA.  Upon learning of the income 
changes, the VA took prompt action to adjust the veteran's 
pension benefits.  It is clear that the veteran's actions 
caused the overpayment without any fault on the part of the 
VA to offset his fault.

In addition, the Board must also consider whether recovery of 
the debt would result in undue hardship to the veteran.  In 
that regard, the veteran submitted a FSR dated in September 
2000.  He reported a monthly net income of $652, from his VA 
pension and Social Security and total monthly expenses of 
$635.  His net monthly income exceeded his net monthly 
expenses by $17.  He reported no assets and no debts.  The 
Board recognizes that the veteran is on a fixed income.  
Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would render the veteran unable to provide for life's 
basic necessities to some extent.  The financial status 
report shows no monthly deficit, but a deficit would be 
incurred if the amount of the overpayment were recovered.  In 
short, some degree of hardship is conceded.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose would be 
defeated as the veteran is in receipt of VA pension benefits.  
However, the impact of this element of the equity and good 
conscience standard is lessened in view of the fact that 
collection of the overpayment through withholding of his 
current pension benefits would not deprive him of the 
principal means of support; his Social Security benefits are 
his main support.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits in excess of that to which he was legally 
entitled.  Under these circumstances, to allow him to profit 
by retaining money erroneously paid as a result of his own 
fault would constitute unjust enrichment.

The Board must also consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he had 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  It is 
emphasized that the mere presence of one or two factors that 
would favor the appellant's claim does not carry with it a 
conclusion that recovery must be waived.  All elements must 
be considered together with any other factors that might be 
pertinent.  On the one hand, recovery would certainly cause 
some degree of hardship.  On the other hand, there was no 
fault on the part of the VA.  Instead, the veteran bears sole 
responsibility for the creation of the overpayment, and his 
fault is compelling and inexcusable.  To allow him to retain 
the benefits of his own actions would constitute unjust 
enrichment.  Also, the veteran has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.  In light of the factors of the veteran's 
overwhelming fault, the absence of countervailing VA fault, 
unjust enrichment, and no incurrence of a legal obligation in 
reliance on his benefits, the Board finds that the 
Government's right to full restitution should not be 
moderated.  These factors clearly outweigh the factors of 
financial hardship and defeating the purpose of the VA 
pension program.  As the preponderance of the evidence favors 
the conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the veteran the benefit of the 
doubt is not for application in this case.

Finally, the Board notes that the RO has met its duty to 
assist the appellant in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the December 2000 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information necessary to substantiate the claim.  
Furthermore, a current FSR was obtained from the veteran and 
was associated with the claims file in 2000.





ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of $8,197 
is denied.



		
	R. E. Smith 
	Acting Member, Board of Veterans' Appeals



 

